ORDER
PER CURIAM.
Defendant appeals from the judgments of conviction by a jury of assault in the first degree, Section 565.050, RSMo 1994; armed criminal action, Section 571.015; and two counts of felonious restraint, Section 565.120, RSMo 1994. Defendant was sentenced to concurrent sentences of fifteen and five years for the assault and armed criminal action, respectively, and consecutive sentences of five years for each felonious restraint count.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).